Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Response to Amendment
This action is in response to an amendment filed January 7, 2022. Claims 1, 3, 5, 7, 9, 12, 14, 16, and 19 have been amended. Claims 1-20 remain pending in this application.

Response to Arguments
Applicant's arguments filed January 7, 2022 have been fully considered but they are not persuasive. 

Applicants are arguing in substance the following:

Arguments to Claim(s) 1:
a) Alve does not explicitly disclose “determining a second parameter for one or more of the one or more intermediary devices that have requested the content…”

Response to argument a:
	The Examiner respectfully disagrees. To begin, the Examiner notes the intermediary devices do not request content and may lead to 112(b) issues because the claim specifies that a requesting device requests content. Applicant(s)’ intermediary devices appear to establish a connection also known as a mobile terminal) which may support a different DRM format than an electronic device who streams content. The target device’s DRM format serves as the second parameter and an electronic device’s DRM format serves as a first parameter used to render content thereon.

b) Alve does not explicitly disclose “determining, based on the parameter and the second parameter, a bit stream comprising data…”

Response to argument a:
	The Examiner respectfully disagrees. In [0069] and [0077], once resolution of the DRM format takes place, content is finally provided to an electronic device in a supported format. The Examiner would like to note that Applicant(s)’ argument appears to suggest the bit stream includes a first and second parameter, but the claimed limitation states…”based on the parameter and second parameter”. The “based on” language indicates the bit stream may merely consider the parameters but not necessarily require the parameters. Therefore, the Examiner maintains the broad interpretation of this limitation.

The examiner has addressed arguments directed to claim limitations as stated only. Arguments not directed towards claim limitations have not been addressed. Applicant(s) is/are urged to direct arguments for claim limitations recited, because arguments not directed to claim limitations and statements are not given value since . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-11, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alve (US 2010/0333209 A1).

With respect to claim 1, Alve discloses a method, comprising: 
receiving, from a requesting device, a request for content, wherein the request comprises a parameter ([0038], service platform receives a request from a second device (also known as server) for content in a desired DRM format; wherein the DRM format is the request parameter);
determining, based on the request, one or more intermediary devices that establish a transmission path to the requesting device ([0043]-[0045] and Figure 4, second device sends request for content in a DRM format to a mobile device; if second device has content in desired format, mobile device sends the content to third device);
determining a second parameter for each of the one or more intermediary devices that have requested the content ([0009], [0011], [0018], and [0042], target also known as mobile terminal 10) has an associated DRM format it supports for an electronic device (third device); in other words, target device may have its own DRM format it supports that is different than the DRM format the electronic device supports);
determining, based on the parameter and the second parameter, a bit stream comprising data ([0059] and [0069], streaming content in desired DRM format of electronic device); and
sending, to a first intermediary device of the one or more intermediary devices, the bit stream ([0077], server provides content in particular format to intermediary device which in turns, provides content stream to electronic device).
With respect to claim 2, Alve discloses the method of claim 1, wherein determining the one or more intermediary devices that establish the transmission path to the requesting device is based on a transmission parameter comprising one or more of a processor resource, a transcoding resource, or a network resource ([0043]-[0044], intermediary device which supports DRM format of content is selected for providing content).
With respect to claim 3, Alve discloses the method of claim 1, wherein one or more of the parameter or the second parameter comprises a viewing parameter comprising one or more of a video resolution, a video bit rate, a video codec, an audio codec, an audio bit rate, a frame rate, a color space, an accessibility feature, or closed captioning ([0038], DRM format as an accessibility feature).
With respect to claim 4, Alve discloses the method of claim 1, wherein the content comprises one or more of text, an image, a vector, a highlight, an animation, a 
With respect to claim(s) 7-11 and 14-18, the apparatus and system of claim(s) 7-11 and 14-18 does/do not limit or further define over the method of claim(s) 1-4. The limitations of claim(s) 7-11 and 14-18 is/are essentially similar to the limitations of claim(s) 1-4. Therefore, claim(s) 7-11 and 14-18 is/are rejected for the same reasons as claim(s) 1-4. Please see rejection above.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 12-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alve (US 2010/0333209 A1), in view of Panje et al. (US 2016/0173553 A1).

With respect to claim 5, Alve discloses the method of claim 1, but does not explicitly disclose the method further comprising:
receiving, from the requesting device or an intermediary device of the one or more intermediary devices, an action request to adjust the data; and 
modifying, based on the action request, the bit stream;
 an intermediary device of the one or more intermediary devices, an action request to adjust the data ([0039]); and 
modifying, based on the action request, the bit stream ([0039]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Alve with the teachings of Panje and send data at multiple bit rates, in order to adapt the content to changing network conditions (Panje, [0022]).
With respect to claim 6, Alve discloses the method of claim 1, but does not explicitly disclose wherein sending the bit stream comprising the data comprises sending the data at multiple bit rates;
However, Panje discloses sending the bit stream comprising the data comprises sending the data at multiple bit rates ([0022], content at variety of bit rates).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Alve with the teachings of Panje and send data at multiple bit rates, in order to adapt the content to changing network conditions (Panje, [0022]).
	With respect to claim(s) 12-13 and 19-20, the apparatus and system of claim(s) 12-13 and 19-20 does/do not limit or further define over the method of claim(s) 5-6. The limitations of claim(s) 12-13 and 19-20 is/are essentially similar to the limitations of claim(s) 5-6. Therefore, claim(s) 12-13 and 19-20 is/are rejected for the same reasons as claim(s) 5-6. Please see rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        March 11, 2022